UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7470



ELDON LOWELL YOCUM,

                                             Petitioner - Appellant,

          versus


MARYLAND UNIT TEAM,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-636-5-F3)


Submitted:   March 12, 1998                 Decided:   March 25, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eldon Lowell Yocum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Yocum
v. Maryland Unit Team, CA-97-636-5-F3 (E.D.N.C. Sept. 25, 1997).

Appellant's motion to remand is denied as is his request for cer-

tiorari. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2